OPINION of the court
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s motion to suppress was predicated on two grounds, to wit: (1) the lack of probable cause to sustain his arrest; and (2) the arresting officers’ failure to inform defendant of their purpose and authority as required by CPL 140.15 (subd 2). At no time before the suppression court did defendant raise the issue that the weapon should have been suppressed because his arrest was effected in his home without a warrant and in the absence of exigent circumstances. (See Payton v New York, 445 US 573.) By not raising that particular issue within the context of his initial motion to suppress, defendant has failed to preserve it for appellate review. (People v Martin, 50 NY2d 1029.) Therefore, we need not reach the question whether the rule announced by the Supreme Court in Payton v New York (supra) should be given retroactive effect so as to invalidate arrests made prior to the date of that decision.
We have considered defendant’s remaining contention and have found it to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Wachtler, Fuchsberg and Meyer concur; Judge Jones taking no part.
Order affirmed in a memorandum.